Matter of Watkiss v Watkiss (2017 NY Slip Op 04850)





Matter of Watkiss v Watkiss


2017 NY Slip Op 04850


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-02182
2016-02183
2016-02269
2016-02270
 (Docket Nos. V-4083-08/15F-I, V-4084-08/15F-I)

[*1]In the Matter of Ian Watkiss, appellant, 
vKaren Watkiss, respondent.


Joseph Petito, Poughkeepsie, NY, for appellant.
Dennis R. Vetrano, Jr., LLC, Beacon, NY (Rachel A. Walker of counsel), for respondent.
Debra M. Frangk, Poughkeepsie, NY, attorney for the child.

DECISION & ORDER
Appeals by the father from four orders of the Family Court, Dutchess County (Joan S. Posner, J.), all dated January 21, 2016. The first order dismissed the father's petition to modify the visitation provisions of a custody and visitation order dated May 30, 2013. The second order dismissed, after a hearing, the father's petition dated November 2, 2015, in effect, alleging that the mother willfully violated the custody and visitation order. The third order dismissed the father's violation petition dated November 13, 2015. The fourth order dismissed the father's violation petition dated January 8, 2016.
ORDERED that the appeals from the first, third, and fourth orders are dismissed as abandoned, without costs or disbursements; and it is further,
ORDERED that the second order is affirmed, without costs or disbursements.
The appeals from the first, third, and fourth orders must be dismissed as abandoned, as the father's brief does not raise any arguments concerning the propriety of those orders (see Bibas v Bibas, 58 AD3d 586, 587).
On November 2, 2015, the father filed a petition, in effect, alleging that the mother willfully violated a custody and visitation order dated May 30, 2013, by failing to make the parties' daughter available to him for the 2015 Halloween weekend. On appeal, the father argues only that the Family Court erred in dismissing his petition without conducting a hearing and that the matter should be remitted for a hearing. We disagree. Contrary to the father's contention, the proceedings held on November 13, 2015, and January 21, 2016, constituted a hearing.
Accordingly, the Family Court properly dismissed the father's petition dated November 2, 2015.
LEVENTHAL, J.P., BARROS, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court